DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on 11/26/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911169862.6 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2022 has been considered by the examiner.

Drawings
The drawing filed 03/25/2020 is objected to because the single drawing is currently labeled as “FIG. 1”.  According to 37 CFR 1.84 (u): "Where only a single view (single drawing) is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear."
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. See the original specification at least paragraphs [0019] and [0042] for correction and at any other occurrences of a reference to “FIG. 1” that may be present.
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
it is suggested that line 2 of claim 1 "…a following structural formula (I)…" be replaced with "…[[a]]the following structural formula (I)…"; and
it is suggested that the "(I)" in line 3 of claim 1 be removed to eliminate redundancy; and
it is suggested that line 4 of claim 1 "wherein R1 is selected from" be replaced with "wherein R[[1]]1 is selected from" for ease of reading; and
it is suggested that line 7 of claim 1 "wherein R2 is selected from" be replaced with "wherein R[[2]]2 is selected from" for ease of reading; and
it is suggested that line 4 of claim 3 "and is synthesized by a following synthesis route" be replaced with "and is synthesize by [[a]]the following synthesis route"; and
it is suggested that line 4 of claim 3 "and is synthesized by a following synthesis route" be replaced with "and is synthesize by [[a]]the following synthesis route"; and
it is suggested that line 4 of claim 4 "and is synthesized by a following synthesis route" be replaced with "and is synthesize by [[a]]the following synthesis route"; and
it is suggested that line 4 of claim 5 "and is synthesized by a following synthesis route" be replaced with "and is synthesize by [[a]]the following synthesis route"; and
it is suggested that line 3 of claim 6 "has a following structural formula (I)" be replaced with "has [[a]]the following structural formula (I)"; and
it is suggested that the "(I)" in line 4 of claim 6 be removed to eliminate redundancy; and
it is suggested that line 5 of claim 6 "wherein R1 is selected from" be replaced with "wherein R[[1]]1 is selected from" for ease of reading; and
it is suggested that line 8 of claim 6 "wherein R2 is selected from" be replaced with "wherein R[[2]]2 is selected from" for ease of reading; and
it is suggested that line 2 of claim 7 "material has a following structural formula" be replaced with "material has [[a]]the following structural formula" for ease of reading; and
it is suggested that line 4 of claim 8 "and is synthesized by a following synthesis route" be replaced with "and is synthesize by [[a]]the following synthesis route"; and
it is suggested that line 4 of claim 9 "and is synthesized by a following synthesis route" be replaced with "and is synthesize by [[a]]the following synthesis route"; and
it is suggested that line 4 of claim 10 "and is synthesized by a following synthesis route" be replaced with "and is synthesize by [[a]]the following synthesis route".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 8, claims 3 and 8 recite "…and is synthesized by a following synthesis route: 
    PNG
    media_image1.png
    163
    787
    media_image1.png
    Greyscale
.  The text across the arrow in the above reaction is of poor resolution and it is unclear what conditions are being recited.  Therefore, the claims is indefinite. 
For purposes of examination, this will be interpreted as described in paragraph [0027] of the specification.
Regarding claims 4 and 9, claims 4 and 9 recite "…and is synthesized by a following synthesis route: 
    PNG
    media_image2.png
    161
    784
    media_image2.png
    Greyscale
.  The text across the arrow in the above reaction is of poor resolution and it is unclear what conditions are being recited.  Therefore, the claims is indefinite. 
For purposes of examination, this will be interpreted as described in paragraph [0030] of the specification.
Regarding claims 5 and 10, claims 5 and 10 recites "…and is synthesized by a following synthesis route: 
    PNG
    media_image3.png
    209
    793
    media_image3.png
    Greyscale
.  The text across the arrow in the above reaction is of poor resolution and it is unclear what conditions are being recited.  Therefore, the claims is indefinite. 
For purposes of examination, this will be interpreted as described in paragraph [0033] of the specification.
Regarding claim 6, claim 6 recites "An organic light emitting diode, wherein a material of a hole transporting layer in the organic light emitting diode is a hole transporting material using spirodiacridine as a core…"  The claim is indefinite because it is unclear by the use of "wherein" what is included and what is excluded from the organic light emitting diode.  For example, does the organic light emitting diode consist of the hole transporting layer comprising a hole transporting material using spirodiacridine as a core? Or may additional elements be present in the organic light emitting diode? 
It is noted that the transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  See MPEP 2111.03.
For purposes of examination, this limitation will be interpreted such that the organic light  emitting diode comprises a hole transporting layer, wherein the hole transporting layer comprises a hole transporting material using a spirodiacridine core.  Put another way, the claim will be interpreted such that the organic light emitting diode may comprises additional elements.
Claims 7–12 are rejected as being dependent on indefinite claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–2, 4, 6–7, 9, and 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. US-20170125701-A1 ("Pfister") in view of Akashi et al. KR-20180015794-A ("Akashi").
Regarding claims 1–2, 4, 6–7, 9, and 11–12, Pfister teaches an organic electroluminescent device (OLED) comprising anode, cathode and at least one emitting layer, characterized in that at least one organic layer, which may be a hole-transport layer, comprises at least one compound of the formula (I) (¶ [0081]), wherein formula (I) has the structure 
    PNG
    media_image4.png
    271
    301
    media_image4.png
    Greyscale
(¶ [0012]), and wherein the OLED may comprise the layer structure: anode/hole-injection layer/hole-transport layer/further hole-transport layer/electron-blocking layer/emitting layer/electron-transport layer/electron-injection layer/cathode (¶ [0083]), and may additionally comprise a hole-blocking layer (¶ [0082]).  Pfister teaches that used in OLEDs, the compounds of formula (I) result in one or more advantageous properties of the OLEDs selected from long lifetime, high quantum efficiency and low operating voltage (¶ [0011]).  Pfister teaches examples of the compound of formula (I) (¶ [0061]) including compound 12 
    PNG
    media_image5.png
    321
    559
    media_image5.png
    Greyscale
 (page 19).
The difference between the prior art and the claimed invention is that Pfister does not teach a device comprising the compound as shown above wherein: (1) the substituent at Ar5 is not present; (2) the variable Ar1 is 
    PNG
    media_image6.png
    229
    180
    media_image6.png
    Greyscale
instead of 
    PNG
    media_image7.png
    212
    218
    media_image7.png
    Greyscale
;  and (3) the phenylene linker groups are 
    PNG
    media_image8.png
    120
    114
    media_image8.png
    Greyscale
 instead of 
    PNG
    media_image9.png
    83
    116
    media_image9.png
    Greyscale
.

Regarding (1), Pfister teaches index c may be 0 or 1 (¶ [0021]) and if an index c is equal to 0, the corresponding group Ar5 is not present (¶ [0024]). Accordingly, Pfister teaches c is 1 and the corresponding group Ar5 is present and c is 0 and the corresponding group Ar5 is not present are both configurations that are known in the art in the formula (I) of Pfister.
Therefore, given the general formula and teachings of Pfister, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select index c as 0 instead of c is 1 such that group Ar5 is not present, because both configurations are known in the art in the formula (I) of Pfister.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the hole-transport layer of the device of Pfister and possess the benefits as described above taught by Pfister.  See MPEP 2143.I.(B).

Regarding (2), Pfister teaches preferred Ar1 groups include a group of formula (Ar-46) 
    PNG
    media_image7.png
    212
    218
    media_image7.png
    Greyscale
 (¶ [0050], page 11) and a group of formula (Ar-57) 
    PNG
    media_image6.png
    229
    180
    media_image6.png
    Greyscale
 (¶ [0050], page 12). Accordingly, Pfister teaches that 
    PNG
    media_image7.png
    212
    218
    media_image7.png
    Greyscale
and 
    PNG
    media_image6.png
    229
    180
    media_image6.png
    Greyscale
are both elements that are known in the art for being substituents at the position corresponding to Ar1 in the formula (I) of Pfister.
Therefore, given the general formula and teachings of Pfister, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
    PNG
    media_image7.png
    212
    218
    media_image7.png
    Greyscale
 in compound 9 with 
    PNG
    media_image6.png
    229
    180
    media_image6.png
    Greyscale
, because both elements are known in the art for being preferred substituents at the position corresponding to Ar1 in the formula (I) of Pfister.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the hole-transport layer of the device of Pfister and possess the benefits as described above taught by Pfister.  See MPEP 2143.I.(B).

Regarding (3), Akashi teaches an organic electroluminescent device comprising a compound having a bulky linker (page 57, lines 15–17).  Akashi teaches the organic electroluminescent device having an effect of improving the efficiency and reducing the roll-off by including the compound in which the bulky linker having a large stereoscopic effect is incorporated (page 57, lines 17–20).  Akashi teaches examples of the bulky linker include 
    PNG
    media_image10.png
    120
    114
    media_image10.png
    Greyscale
(page 31, and also see exemplary compounds on page 38).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenylene linkers in the compound of Pfister with bulky linkers as taught by Akashi, based on the teaching of Akashi.  The motivation for doing so would have been to improve efficiency and reduce roll-off, as taught by Akashi.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select 
    PNG
    media_image10.png
    120
    114
    media_image10.png
    Greyscale
 , because it would have been choosing from the list of bulky linker specifically exemplified by Akashi, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the in the hole transport layer of the device of Pfister and possessing the benefits taught by Pfister and Akashi.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the bulky linker having the benefits as described above taught by Akashi in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified compound of Pfister in view of Akashi has the following structure: 
    PNG
    media_image11.png
    185
    493
    media_image11.png
    Greyscale
.
The device comprising the modified compound of Pfister in view of Akashi meets claims 1–2, 4, 6–7, 9, and 11–12.
Regarding the limitation of claims 4 and 9 that the compound is synthesized by a particular route, absent a showing to the contrary, it is Examiner's position that the modified compound of the applied prior art is identical to or only slightly different than the claimed article.  Even though the claim is limited by the process, determination of patentability is based on the product itself.  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. US-20170125701-A1 ("Pfister") in view Akashi et al. KR-20180015794-A ("Akashi") as applied to claims 1 and 6 above and further in view of Wang US-20210184122-A1 ("Wang").
Regarding claims 3 and 8, Pfister in view of Akashi teaches the compound as discussed above with respect to claims 1 and 6.
Pfister in view of Akashi does not specifically disclose a compound as discussed above wherein the position corresponding to the claimed R2 is 
    PNG
    media_image12.png
    128
    192
    media_image12.png
    Greyscale
.
Pfister teaches the variable Ar1 is an aromatic or heteroaromatic ring system, which may be substituted by one or more radicals R2, and teaches R2 includes N(R3)--2 (¶ [0017], ¶ [0019]).
Wang teaches that aniline groups can be seen as a weak rigid carbazolyl groups, which has good thermal stability and hole transmission performance and when incorporating an aniline group can be effectively balanced the charge transfer performance (¶ [0060]).  Wang teaches exemplary aniline groups include 
    PNG
    media_image13.png
    115
    208
    media_image13.png
    Greyscale
(¶ [0058])
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbazolyl group in the modified compound of Pfister in view of Akashi with the aniline group 
    PNG
    media_image13.png
    115
    208
    media_image13.png
    Greyscale
, based on the teaching of Pfister and Wang.  The motivation for doing so would have been to obtain good thermal stability and balanced the charge transfer performance, as taught by Wang.
The modified compound of Pfister in view of Akashi and Wang has the following structure: 
    PNG
    media_image14.png
    183
    481
    media_image14.png
    Greyscale
.
Regarding the limitation of claims 3 and 8 that the compound is synthesized by a particular route, absent a showing to the contrary, it is Examiner's position that the modified compound of the applied prior art is identical to or only slightly different than the claimed article.  Even though the claim is limited by the process, determination of patentability is based on the product itself.  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.

Claims 1–2, 5–7, and 10–12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. US-20170125701-A1 ("Pfister") in view of Wang US-20210184122-A1 ("Wang") and Akashi et al. KR-20180015794-A ("Akashi").
Regarding claims 1–2, 5–7, and 10–12, Pfister teaches an organic electroluminescent device (OLED) comprising anode, cathode and at least one emitting layer, characterized in that at least one organic layer, which may be a hole-transport layer, comprises at least one compound of the formula (I) (¶ [0081]), wherein formula (I) has the structure 
    PNG
    media_image4.png
    271
    301
    media_image4.png
    Greyscale
(¶ [0012]), and wherein the OLED may comprise the layer structure: anode/hole-injection layer/hole-transport layer/further hole-transport layer/electron-blocking layer/emitting layer/electron-transport layer/electron-injection layer/cathode (¶ [0083]), and may additionally comprise a hole-blocking layer (¶ [0082]).  Pfister teaches that used in OLEDs, the compounds of formula (I) result in one or more advantageous properties of the OLEDs selected from long lifetime, high quantum efficiency and low operating voltage (¶ [0011]).  Pfister teaches examples of the compound of formula (I) (¶ [0061]) including compound 12 
    PNG
    media_image5.png
    321
    559
    media_image5.png
    Greyscale
 (page 19).
The difference between the prior art and the claimed invention is that Pfister does not teach a device comprising the compound as shown above wherein: (1) the substituent at Ar5 is not present; (2) the variable Ar1 is 
    PNG
    media_image15.png
    238
    203
    media_image15.png
    Greyscale
instead of 
    PNG
    media_image7.png
    212
    218
    media_image7.png
    Greyscale
; and (3) the phenylene linker groups are 
    PNG
    media_image8.png
    120
    114
    media_image8.png
    Greyscale
 instead of 
    PNG
    media_image9.png
    83
    116
    media_image9.png
    Greyscale
.

Regarding (1), Pfister teaches index c may be 0 or 1 (¶ [0021]) and if an index c is equal to 0, the corresponding group Ar5 is not present (¶ [0024]). Accordingly, Pfister teaches c is 1 and the corresponding group Ar5 is present and c is 0 and the corresponding group Ar5 is not present are both configurations that are known in the art in the formula (I) of Pfister.
Therefore, given the general formula and teachings of Pfister, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select index c as 0 instead of c is 1 such that group Ar5 is not present, because both configurations are known in the art in the formula (I) of Pfister.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the hole-transport layer of the device of Pfister and possess the benefits as described above taught by Pfister.  See MPEP 2143.I.(B).

Regarding (2), Pfister teaches the variable Ar1 is an aromatic or heteroaromatic ring system, which may be substituted by one or more radicals R2 (¶ [0017]), and teaches exemplary heteroaromatic ring systems include dibenzofuran and phenoxazine (¶ [0028], ¶ [0031]).
Wang teaches that phenoxazinyl has good morphological stability and can provide stability to an organic layer formed of a molecule comprising the phenoxazinyl (¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the dibenzofuran group in modified compound 12 with a phenoxazine group, based on the teachings of Pfister and of Wang.  The motivation for doing so would have been to obtain good morphological stability, as taught by Wang.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select to substitute the phenoxazine at the N atom, because it would have been choosing one out of nine possible substitution positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transport layer of the device of Pfister and possessing the benefits taught by Pfister and Wang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a phenoxazine substituent having the benefits as described above taught by Pfister and Wang in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Regarding (3), Akashi teaches an organic electroluminescent device comprising a compound having a bulky linker (page 57, lines 15–17).  Akashi teaches the organic electroluminescent device having an effect of improving the efficiency and reducing the roll-off by including the compound in which the bulky linker having a large stereoscopic effect is incorporated (page 57, lines 17–20).  Akashi teaches examples of the bulky linker include 
    PNG
    media_image10.png
    120
    114
    media_image10.png
    Greyscale
(page 31, and also see exemplary compounds on page 38).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenylene linkers in the compound of Pfister in view of Wang with bulky linkers as taught by Akashi, based on the teaching of Akashi.  The motivation for doing so would have been to improve efficiency and reduce roll-off, as taught by Akashi.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select 
    PNG
    media_image10.png
    120
    114
    media_image10.png
    Greyscale
 , because it would have been choosing from the list of bulky linker specifically exemplified by Akashi, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the in the hole transport layer of the device of Pfister and possessing the benefits taught by Pfister, Wang, and Akashi.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the bulky linker having the benefits as described above taught by Akashi in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified compound of Pfister in view of Wang and Akashi has the following structure: 
    PNG
    media_image16.png
    172
    474
    media_image16.png
    Greyscale
.
The device comprising the modified compound of Pfister in view of Wang and Akashi meets claims 1–2, 5–7, and 10–12.
Regarding the limitation of claims 5 and 10 that the compound is synthesized by a particular route, absent a showing to the contrary, it is Examiner's position that the modified compound of the applied prior art is identical to or only slightly different than the claimed article.  Even though the claim is limited by the process, determination of patentability is based on the product itself.  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Akashi et al. US-20190312210-A1 teaches compounds of a formula 1
    PNG
    media_image17.png
    202
    280
    media_image17.png
    Greyscale
(¶ [0006]);
Lee et al. KR-20110120075-A teaches compounds of a formula I 
    PNG
    media_image18.png
    174
    181
    media_image18.png
    Greyscale
 (Abstract); and
Luo et al. CN-110590777-A teaches a compound of a formula
    PNG
    media_image19.png
    117
    237
    media_image19.png
    Greyscale
 (¶ [0007]); and
Komatsu et al. teaches a compound of formula
    PNG
    media_image20.png
    156
    210
    media_image20.png
    Greyscale
(¶ [0010]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.D./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786